Citation Nr: 0801560	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-32 041	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel








INTRODUCTION

The veteran, the deceased spouse of the appellant, had active 
military service from January 1953 to December 1954.  He died 
in August 2004.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision.


FINDING OF FACT

The appellant is physically incapacitated such that she 
requires care or assistance on a regular basis to protect her 
from hazards or dangers incident to her daily environment. 


CONCLUSION OF LAW

The requirements for special monthly pension on account of 
being in need of aid and attendance of another person have 
been met.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 2002); 
38 C.F.R. §§ 3.351, 3.352 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Special Monthly Pension

Increased pension is payable to a surviving spouse by reason 
of need for aid and attendance; or, if not in need of aid and 
attendance, by reason of being housebound. 38 C.F.R. 
§ 3.351(a)(5).  

The appellant was granted a housebound allowance by a 
February 2005 rating decision, but she was denied an 
allowance for aid and attendance.

Needing aid and attendance means that a person is 
helplessness or so nearly helpless as to require the regular 
aid and attendance of another person.  The surviving spouse 
of a veteran will be considered to be in need of regular aid 
and 
attendance if she: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; (2) is a patient in a nursing home because of mental or 
physical incapacity; or (3) establishes a factual need for 
aid and attendance.

Criteria to be considered in establishing a factual need for 
aid and attendance include: the inability of a claimant to 
dress or undress herself, or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to her 
daily environment. 

"Bedridden" is a proper basis for the determination.  
"Bedridden" is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that a claimant has voluntarily taken to bed or that 
a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  Id.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions which the claimant 
is unable to perform should be considered in connection with 
her condition as a whole.  It is only necessary that the 
evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  Determinations that a claimant is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
Id.

A letter from Dr. Sandoval Rodriguez in September 2004 
indicated that the appellant had been a patient of his since 
that January, and explained that the appellant was under his 
treatment for: high blood pressure, permanent pacemaker, 
coronary artery disease, osteoarthritis, renal insufficiency, 
decreased systolic function, dilated left ventricle, mitral 
valve regurgitation, and tricuspid valve regurgitation.  
However, Dr. Sandoval Rodriguez failed to express any opinion 
as to the appellant's need for aid and attendance.

The appellant underwent several VA examinations in January 
2005.  At a heart examination, it was noted that the 
appellant's daily activities were limited.  The appellant was 
diagnosed with atherosclerotic heart disease with coronary 
artery disease; with a dilated left ventricle with mild 
cardiomegaly; with congestive heart failure with mitral 
regurgitation; with an ejection fraction of 35 percent, and 
with a pseudoaneurysm of the left femoral artery.

The appellant also underwent an aid and attendance 
examination.  It was noted that the appellant's daughter had 
driven her to the hospital, but the appellant was not 
hospitalized and the examiner indicated that the appellant 
was not permanently bedridden.  The appellant was noted to 
have adequate vision, and her eyesight was therefore not 
5/200 or worse in both eyes.  The appellant was also found to 
be able to manage her benefits.

The examiner indicated that the appellant occasionally 
complained of dizziness, but she denied any bowel or bladder 
incontinence.  The appellant had a very poor memory, as well 
as poor balance which interfered with her ability to 
ambulate, because of a very unsteady gait.  It was noted she 
fell frequently.  The examiner opined that the appellant was 
able to perform self-care, but should not travel beyond her 
house without the assistance of another person.  With regard 
to the appellant's ability for self-feeding, fastening 
clothing, bathing, shaving, and toileting, the examiner found 
no functional restrictions.  With regard to the appellant's 
lower extremities, the examiner indicated that again the 
appellant did not have any functional limitations, but she 
did complain of pain and weakness in the knees which limited 
her ability to walk somewhat.  The examiner found that the 
appellant was unable to walk without the assistance of 
another person, and indicated that a wheelchair might be 
needed in the near future.  The appellant was also found 
unable to leave the house without assistance. 

While the VA examination indicated that the appellant was 
able to feed herself, and clothe herself, she apparently 
cannot walk without assistance, such that her ability to 
protect herself from the from hazards or dangers incident to 
her daily environment is seriously in question.  Resolving 
that in her favor, she meets the criteria for aid and 
attendance, and her claim is therefore granted.  

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).







ORDER

Special monthly pension based on the need for aid and 
attendance is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


